DODSON, Justice,
dissenting.
I respectfully dissent. In the interest of justice, I would reverse the erroneous 26 April 1979 judgment for reasons to be stated and remand the matter to the trial court. On 26 April 1979, the trial court rendered judgment that Producers recover from the State of Texas the sum of $33,781.00, together with interest thereon at the rate of nine (9) percent per annum from March 1976 until paid. By the judgment, Producers apparently recovered the cost and expenses incurred in relocating certain utility gas lines necessitated by the construction of Interstate Highway 40 in Carson County, Texas. The State appeals from this judgment.
In its brief filed herein, the State prays that the judgment be set aside and the appeal dismissed. Alternatively, the State prays that the judgment be reversed and the case remanded to the trial court. In support of its position, the State in essence says, inter alia, that the trial court had no jurisdiction to render the 26 April 1979 judgment because such judgment was not supported by pleadings, stipulations or any evidence. The record shows that on 4 June 1975, the State filed its original petition seeking a mandatory injunction to require Producers to relocate certain utility gas lines situated in the right of way of Interstate Highway 40 in Carson County, Texas. The cost and expenses for relocation of the gas lines are mentioned only in the State’s original petition. These allegations are:
6.
The Defendant is required to relocate said gas pipelines at the cost and expense of the Plaintiff, provided such relocation is eligible for “Federal cost participation” pursuant to the provisions of Article 6674w-4 of the Texas Civil Statutes (emphasis added).
7.
The Defendant has refused and continues to refuse to relocate said gas pipelines *372within the right of way for Interstate Highway 40 as it is required by law to do. The Plaintiff has heretofore specified the places at which said gas pipelines of the Defendant are to be relocated within the said right of way and has tendered the Defendant an offer to reimburse it for the cost and expense of said relocations to the full extent provided therefor in said Article 6674w — 4.
Furthermore, in its prayer the plaintiff prays that
the Defendant be cited as required by law, that upon hearing the Defendant be directed, ordered and enjoined forthwith to relocate its gas pipelines, situated within the public right of way, herein-above more specifically described, to the locations, hereinabove more specifically designated, in said public right of way at the cost and expense of the Plaintiff in accordance with the law; for costs of Court and for such other and further relief to which the Plaintiff may be entitled (emphasis added).
In response to the State’s original petition, Producers filed the following general denial:
Now comes PRODUCERS UTILITIES CORPORATION, defendant in the above entitled and numbered cause, and files this its original answer, and would respectfully show the court the following:
I.
Defendant denies each and every, all and singular, the allegations contained in Plaintiff’s Original Petition for Mandatory Injunction, and of this it puts itself upon the country.
WHEREFORE, premises considered, defendant prays that the plaintiff take nothing by its suit, and that this defendant go hence with its costs without day as to plaintiff’s suit (emphasis added).
The State’s original petition and Producers’ general denial constitute the only pleadings in the record. More particularly, Producers failed to file any pleading to invoke the court’s jurisdiction for its claim for relocation cost and expenses.
It is elementary that the first consideration by any court is the determination of its own jurisdiction. Barnes v. Bituminous Casualty Corp., 495 S.W.2d 5, 9 (Tex.Civ.App.—Amarillo 1973, writ ref’d n.r.e.). As stated in Barnes:
The district court’s lack of jurisdiction over the subject matter was not directly called to the trial judge’s attention; nevertheless, a matter of first consideration by any court is the determination of its own jurisdiction. Lone Star Finance Corporation v. Davis, supra. Jurisdiction of the court is not determined by its decision on the questions presented, but upon the character of the case itself. Martin v. Sheppard, 145 Tex. 639, 201 S.W.2d 810 (1947). The district court is constitutionally granted original jurisdiction “. . . of all suits, when the matter in controversy shall be valued at or amount to five hundred dollars exclusive of interest; . . .” (emphasis added).
Id. at 9. Producers’ claim for relocation cost and expenses is an action created by article 6674w-4 of the Texas Revised Civil Statutes Annotated. By this statute, the jurisdiction of claims for relocation cost and expenses is not vested in the district courts of the state. At best, the claim is an action for a debt. In general, jurisdiction of the various courts of this state to determine suits for debts is based on the allegations in the petition as to the amount in controversy. Richardson v. First National Life Insurance Co., 419 S.W.2d 836, 839 (Tex.1967). As the Texas Supreme Court stated in Richardson :
In our case the Constitution and statutes do give jurisdiction to various courts to determine suits for debt, based on the allegations in the petition as to the amount in controversy. Also, in our case the only allegation as to a definite debt is $314.37, and that amount is not within the jurisdiction of a district court.
Id. at 839. In the case before us, there is a total absence of any allegations as to the amount in controversy, i. e., the alleged *373amount of the debt, or an alleged amount of relocation cost and expenses.
Moreover, this deficiency in the pleading is not supplied by the stipulations by the parties. Rule 11 of the Texas Rules of Civil Procedure provides that:
No agreement between attorneys or parties touching any suit pending will be enforced unless it be in writing, signed and filed with the papers as part of the record, or unless it be made in open court and entered of record.
No stipulations by the parties appear in the record of this cause. Furthermore, as the 26 April 1979 judgment appears of record in this cause, it fails to show that the parties agreed to the judgment.
I further reiterate that the court’s jurisdiction of Producers’ claim for relocation cost and expenses is determined by the parties’ pleadings rather than by subsequent evidence received by the court. Jones v. Maples, 184 S.W.2d 844, 848 (Tex.Civ.App.—Eastland 1944, writ ref’d). In this connection neither party seriously contends that the court had an “evidentiary hearing” on the subject matter of the 26 April 1979 judgment.
Under the circumstances of this case, I am persuaded that the trial court had no jurisdiction to adjudicate Producers’ claim for cost and expenses incurred by relocating the gas lines in question. The jurisdictional and procedural rules applicable in this instance are ably stated by the court in City of Beaumont v. West, 484 S.W.2d 789, 791 (Tex.Civ.App.—Beaumont 1972, writ ref’d n.r.e.) as follows:
■Although there were no pleadings challenging the jurisdiction of the trial court and the matter has not been raised directly by the parties, we must first determine our jurisdiction over the controversy. As was said in Able v. Bloomfield, 6 Tex. 263, 264 (1851), “Want of jurisdiction of the subject matter of the suit, will arrest a cause at any stage of the proceedings.”
Jurisdiction of a court is conferred only by the constitution and the statutes and a court without jurisdiction cannot render a valid judgment. Nevitt v. Wilson, 116 Tex. 29, 285 S.W. 1079, 1084, 48 A.L.R. 355 (1926); Daniel v. Dallas Independent School District, 351 S.W.2d 356, 359 (Tex.Civ.App., El Paso, 1961, error ref. n.r.e.). If at any time during its progress it becomes apparent that the court has no authority under the law to adjudicate the issues presented, it becomes the duty of the court to dismiss it. Snyder v. Wiley & Porter, 59 Tex. 448, 449 (1883); Galley v. Hedrick, 127 S.W.2d 978, 981 (Tex.Civ.App., Amarillo, 1939, no writ).
Thus, in the interest of justice, I would reverse the judgment and remand the matter to the trial court for further proceedings consistent with this opinion. Being of this view, I further state my agreement with the majority that Producers is not entitled to prejudgment interest on any costs and expenses incurred in relocating the gas lines in question.
Moreover, the 26 April 1979 judgment should be reversed for further reasons. As stated in 4 R. McDonald, Texas Civil Practice § 17.27 (rev. 1971):
Except when the necessity of supporting pleadings was expressly or impliedly waived by the parties, it had long been established prior to 1941 that the rendition of a judgment not supported by the pleadings constituted fundamental error.
This statement presupposes that the court had jurisdiction of the controversy in the first instance. Nevertheless, the record before us fails to show that the State manifested an expressed or implied intent to waive or relinquish the necessity of pleadings to support Producers’ claim for relocation cost and expenses. Furthermore, it is fundamental that in the absence of any affirmative pleadings, stipulations or evidence, a party cannot be awarded affirmative relief. Starr v. Ferguson, 140 Tex. 80, 166 S.W.2d 130, 132 (1942); Bunnett/Smallwood & Co. v. Helton Oil Co., 577 S.W.2d 291, 294 (Tex.Civ.App.—Amarillo 1978, no writ); Huddleston v. Fergeson, 564 S.W.2d 448, 451 (Tex.Civ.App.—Amarillo 1978, no writ); Cearley v. Cearley, 331 S.W.2d 510, 512 (Tex.Civ.App.—Dallas 1960, no writ); Tex.R.Civ.P. 301; 4 R. McDonald, Texas Civil Practice § 17.27 (rev. 1971).
*374For the reasons stated, I respectfully dissent.